Notice me er orPea| — FILED ___ Lop@ep !
——FECEVED scopy
“To C Ok of Court
: - . . Cl ERK US SSTTS 5 -
TL the defendant Abdul Malik Abdul Kareem |. asin piss"

Le :zDEPRUTY
en

Case wo. 2is-CR-00707-SRR Present this Motice of late

 

 

 

 

JAN 04 2021 |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPPea| due to Wy Or orneys Doniel R Drake ond Danial D May nae!

 

 

 

fay ure. TO Pro Perly fle my Notice at appeal in oa timely

 

 

 

 

 

Mananel iin this Court. Loam asking ond feqgues ring thet this

 

 

 

 

Notice ae late OpPec. be filed Noe Cater jote the. feCor/ .

 

 

CERTIFICATE of Sfpvice

 

 

t—

 

a hereby Cectify thot o true and Complete Copy Was Moile,

 

 

 

 

 

 

+o The U.S, Dis Leict eoua Dictrict oft Arizona J Ninth Crouit US.

 

Couct ot O.ppe allie

 

 

December 28, 2020

 

 
 

UNeaAa,

Aledul Kareem

 

 

 

ERTOI CORDING
THIS DOCUMENT 18 NOT IN ne ee as
FO-FEDERAL AND/OR LOCAL :

SUBIE NEJECTION BYTHECOURL 244 _f
ANB IS aie f S a S Fy | (6 ( C2)

REFERENC (Rule Number/Seotion)

 

 

 
~Nkedol molile Abdul Kareem
#ylabog
FCI Phoenix  aeeereerre hte
an Correctional \nsti Lotion JAN 04 2021.
7910 N 4st Ave | CLERK OF THILGOURT os
Phoenix. NZL 2S 0x6 | UNITED ae RE
. : en CLER oF (he, Dis rict Court |
YO) w washington
e@enix. A2 £5062

    
 

  

  
  

422 20£E€ OO00 obee etoe

|

il

 

 

 

 

 

|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
Ee: SSocg-gisess °  Whedillbyh ii hi pliggbphiyedtpbudp

 

 
